1The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as obvious over PCT Publication WO 2013/002013 in view of applicant’s comments at page 5 of the amendment dated March 28, 2022 essentially for reasons of record noting the following.
Applicant has amended claim 1 to recite the material being used for the core and/or cladding material and suggested that the reference does not disclose such a material.  However, applicant does state at page 5 of the amendment that the reference uses silicone or an acrylic as a major material or uses a mixture of the two.  As noted by applicant, this is taught at paragraphs 0014 and 0017.  Based on this, it is submitted that the employment of a reactive silicone with a (reactive) acrylic would have been obvious over using a mixture of silicone and acrylic.  Indeed, given that the applied reference teaches using a mixture of the instant compounds, it would not have taken inventive skill to copolymerize the instant compounds and thereby provide a material with similar properties.  It is well known in the art to provide a material with the desired properties by either mixing two materials to form a physical blend or copolymerizing them to form a chemical blend and it is respectfully submitted that either would have been obvious over the other.  
2.Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of the new rejection.  While applicant suggests that the instant claims are allowable over PCT -013, since the reference does not teach the exact reactive silicone and acrylic, it is respectfully submitted that such is not believed to be the case.  As noted in paragraph 1, supra, it is very well known to tailor the properties of a material by employing physical mixtures or reacting components to form in essence a chemical mixture to arrive at the desired final material properties.  It is submitted that employing a reactive silicone along with a (reactive) acrylic would surely have been obvious over employing the two components in a mixture as taught by the applied reference.  Additionally, it would be appreciated if applicant can make of record a translation of PCT WO 2013/002013, or at least pertinent paragraphs thereof, which would facilitate a determination of how relevant the reference is with respect to the materials being used as well as other process parameters.  As it stands, it is submitted that the instant claims are obvious over PCT WO 2013/002013 for reasons set forth in paragraph 1, supra.  
3.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742